DIXON, Presiding Judge.
Defendant appeals a judgment for plaintiff for $1,466.50 in a court-tried case. The only issue is the sufficiency of the evidence to support the judgment. The judgment is affirmed.
The plaintiff’s suit was for money due from defendant who had acted as an attor*93ney in settling claims and who had been authorized to and did deduct from the settlements amounts due the plaintiffs. The defendant, while still licensed as a lawyer, answered interrogatories admitting he represented the persons named in plaintiff’s petition and that he had records showing the disbursement of settlements. A medical doctor, a member of the plaintiff group, testified that defendant had admitted withholding charges due the plaintiff from settlements made for the purpose of payment to plaintiff. The defendant, in his testimony, admitted he had made settlements in specified cases. "The amounts claimed by plaintiff as due in those cases total $1,466.80. The judgment as noted was for $1,466.50. A court-tried case will not be reversed unless there is no substantial evidence to support it, unless it is against the weight of the evidence, unless it erroneously declares the law or erroneously applied the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). On defendant’s sole ground that there is insufficient evidence to support the judgment, the evidence favorable to the verdict and the reasonable inferences from that evidence plainly provide substantial evidentiary support for the verdict. No error of law appears, and an extended opinion would have no precedential value. Rule 84.16(b). The judgment is affirmed.
All concur.